DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 08/07/2020.  

Claims 1-20 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statement (filed 08/07/2020) has been received, entered into the record, and considered.  

Drawings


3.	The drawings filed 08/07/2020 are accepted by the examiner.



Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Descriptive Title Required
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The use of “executable” (in claims 9-15 and 20) renders the claims indefinite because it is unclear whether the functions in the claims are actually performed.

The dependent claims are rejected for fully incorporating the deficiencies of their base claim.

To expedite a complete examination of the instant application, the claim rejected under 35 U.S.C. §112 above is examined in anticipation of Applicant amending the claim so the claimed functions are executed by a computer.

Claim Rejections - 35 USC § 101


6.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Independent claim 1 recites “receiving, by a processing resource, a request from a user to join a virtual queue; adding, by the processing resource, the user to the virtual queue; 

determining, by the processing resource, a queue optimization based on an estimated wait time for the user in the virtual queue; and providing to the user, by the processing resource, the queue optimization including the estimated wait time for the user in the virtual queue”.

Independent claim 9 recites “receive a request from a user to join a plurality of virtual queues of physical locations; add the user to each one of the plurality of virtual queues; 
determine an estimated wait time for the user in each one of the plurality of virtual queues; and create an itinerary for visiting a physical location associated with each one of the plurality of virtual queues to the user based on the estimated wait times”.

Independent claim 15 recites “receive a request from a user to join a plurality of virtual queues of physical locations; add the user to each one of the plurality of virtual queues; 
determine an estimated wait time for the user in each one of the plurality of virtual queues; create an itinerary for visiting each one of the plurality of virtual queues to the user based on the estimated wait times; suggest an additional physical location to add to the itinerary based on the physical locations in the plurality of virtual queues, the created itinerary, and a location of the user; and provide a notification to the user regarding the itinerary”.

The combination of limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers manually performance of the limitations or performance of the limitations in the mind.  If a claim limitations, under its broadest reasonable interpretation, covers manually performance of the limitations but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 

This judicial exception is not integrated into a practical application. Accordingly, this combination of limitations does not integrate the abstract idea into a practical application because it  does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

The combination of limitations in claims 1, 9, and 15 does not necessarily preclude the claims from reciting an abstract idea.

For the same reasons discussed supra with respect to claims 1, 9, and 15, claims 2-8, 10-14, and 16-20 do not add significantly more (i.e., an inventive concept) to the abstract idea.  Therefore, claims 2-8, 10-14, and 16-20 are ineligible. 

It is noted that the recitation of generic computer components in claims 1-20 (i.e., a processing resource, a non-transitory readable medium, memory resource, instructions) do not necessarily preclude that claims from reciting an abstract idea.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §101 above are further rejected as set forth below in anticipation of Applicant amending these claims to place them within the four statutory categories of invention.


Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backer et al.  (US 20170011311).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Backer teaches a method (Abstract: A computer implemented method for controlling a queue for services including providing a user with a software application for use with a device … maintaining a virtual queue with the server, and sending a request to the user's device for the user to join the queue), comprising: 

receiving, by a processing resource, a request from a user to join a virtual queue (paragraph 0006: a request from a user for services is received…the user is placed in the queue with a reservation time…the user is placed in the queue; paragraph 0061: A person or entity (e.g. a device or a machine) who wants to enter the virtual queue (202) sends with an individual-end device (104) a status request to inquire the length of the estimated wait time, or the number of people or parties in the virtual queue. Such person or entity can also request to join the virtual queue (202); paragraph 0076: An individual can send many types of requests to the queue-managing system (102) via an individual-end device (104). An individual who wants to join a virtual queue can send a request to join a particular virtual queue via the individual-end device (104). An individual can select the form of communication the queue-managing system uses to notify him, including SMS messages and phone calls via the individual-end device (104). An individual who wants to join multiple virtual queues can send a request to join multiple virtual queues via the individual-end device (104)); 

adding, by the processing resource, the user to the virtual queue (paragraphs 0006-0007: the user is placed in a virtual queue); paragraph 0077: An individual who wants to join a virtual queue can purchase a right of priority that places the individual in a particular position or some other position in a particular virtual queue or multiple virtual queues via the individual-end device (104)); 

determining, by the processing resource, a queue optimization based on an estimated wait time for the user in the virtual queue; and providing to the user, by the processing resource, the queue optimization including the estimated wait time for the user in the virtual queue (paragraph 0061: A person or entity (e.g. a device or a machine) who wants to enter the virtual queue (202) sends with an individual-end device (104) a status request to inquire the length of the estimated wait time…the queue management system (102) updates the virtual queue (202) according to the request and a set of rules. The update operation includes, among others, assigning a position in the virtual queue (202) to the individual identification number (206). The queue-managing system (102) usually assigns positions in the virtual queue (202) on a first-come-first-serve basis, but can assign such positions based on any business rule (e.g. priority pass holders can get priority), and there can be multiple priority tiers with different priorities. Rules can also restrict the number of queues that any given tier can enter at a time, or throughout the course of a day, or which queues the people can enter; paragraphs 0079-0081: The queue-managing system (102) can send several types of notifications to the individual-end device (104) to respond an individual's request or to inform the individual an updated status of the virtual queue. The queue-managing system (102) can send an updated status of a particular virtual queue to the individual-end device (104), automatically, periodically, or in response to an individual or an entity's request… The queue-managing system (102) may send updated status of a particular virtual queue to the individual-end device (104) when the entity managing the actual queue enters new information or modifies the actual queue… When a party of individuals as a whole enters a particular virtual queue, the party can specify multiple individual end devices, and the queue-managing system (102) can receive requests from and send notifications or responses to each of the specified individual-end devices. The queue-managing system (102) can send a confirmation notification to the individual end device (104) in response to the individual's request of reservation. When an individual decides to leave or not to enter a particular queue because the estimated wait time is too long, the queue managing system (102) can send a notification and an updated status of the virtual queue to the individual-end device (104) within a certain period, for example, if the wait time forecast decreases significantly). 

As to claim 2:
Backer teaches receiving the request to join the virtual queue for a physical location having a physical queue, wherein the physical queue and the virtual queue are different queues (paragraphs 0137-0138 and 0144-0145).  
 



As to claim 3:
Backer teaches receiving the request to join the virtual queue for a physical location having a physical queue, wherein the virtual queue reserves a place for the user in the physical queue (paragraphs 0014 and 0116-0117).  
  
As to claim 4:
Backer teaches determining the queue optimization comprises determining which of the virtual queue or a different queue is a more efficient queue (paragraphs 0060-0061).  
  
As to claim 5:
Backer teaches estimating the wait time based on other users accessing the virtual queue (paragraph 0081).  
  
As to claim 6:
Backer teaches removing the user from the virtual queue after a particular time period has elapsed (paragraphs 0182 and 0186).  

As to claim 7:
Backer teaches receiving, by the processing resource, a request to join a different virtual queue; adding, by the processing resource, the user to the different virtual queue; removing, by the processing resource, the user from the virtual queue responsive to the user completing the different virtual queue; and removing, by the processing resource, the user from the different virtual queue responsive to the user completing the virtual queue (paragraphs 0061, 0076-0077, 0182 and 0186).  
  
As to claim 8:
Backer teaches receiving, by the processing resource, a request to join a different virtual queue; and providing a recommendation of an order in which to visit a physical location associated with the virtual queue and a location associated with the different virtual queue based on the queue optimization (paragraphs 0104-0106).  

As to claim 9:
Backer teaches a non-transitory machine-readable medium (memory; paragraph 0022) comprising a processing resource in communication with a memory resource having instructions executable to: 

receive a request from a user to join a plurality of virtual queues of physical locations (paragraph 0015: multiple virtual queues are maintained for multiple locations providing a service. In response to a request for services from a user, the user can be advised of the queue length of the multiple locations; paragraph 0076: An individual can send many types of requests to the queue-managing system (102) via an individual-end device (104)…An individual who wants to join multiple virtual queues can send a request to join multiple virtual queues via the individual-end device (104)); 

add the user to each one of the plurality of virtual queues (paragraph 0077: An individual who wants to join a virtual queue can purchase a right of priority that places the individual in a particular position or some other position in a particular virtual queue or multiple virtual queues via the individual-end device (104); paragraph 0078: An individual can request for a first available position in multiple virtual queues within a single entity or across multiple entities. Under a first available-queue mode, the individual will be assigned to multiple virtual queues within an entity or multiple queues across entities); 

determine an estimated wait time for the user in each one of the plurality of virtual queues; and create an itinerary for visiting a physical location associated with each one of the plurality of virtual queues to the user based on the estimated wait times (paragraphs 0061: A person or entity (e.g. a device or a machine) who wants to enter the virtual queue (202) sends with an individual-end device (104) a status request to inquire the length of the estimated wait time, or the number of people or parties in the virtual queue. Such person or entity can also request to join the virtual queue (202). The request contains a unique individual identification number (or string value) of the person (columns 206 and 208) or other individual-specific information. Third, the queue management system (102) updates the virtual queue (202) according to the request and a set of rules. The update operation includes, among others, assigning a position in the virtual queue (202) to the individual identification number (206); paragraphs 0104-0106: the queue-managing system (102) can automatically and periodically send advertisement messages to an individual-end device (104) according to a set of rules for a person already in a queue. The set of rules can be defined such that the advertisement messages depend on the end device user's estimated wait time as shown in FIG. 9. For example, when a person has an estimated wait time less of than 15 minutes (901), the person may not be interested in activities of extended duration such as sitting down for a meal. In such case, the queue-managing system (102) can send advertisement messages, for example, regarding a quick coffee or refreshment. The advertisement messages can advertise for retail stores in the nearby vicinity that a customer can quickly attend and return within the estimated wait time. Ads can also take into account the previous history of the user and what establishments he/she has queued for, as well as the location corresponding to their phone number, the frequency of visits to each establishment, the time since their last visit, and more…When a person has an estimated wait time of approximately 30 minutes (903), for example, the person may be able to sit down for services for a short while. The queue-managing system (102) may send advertisement message about fast-food restaurants, light rails, etc. The person may be able to drive, but the driving time/distance should be short (e.g., less than 5-minute drive)… When a person has an estimated wait time that can exceed, for example, more than one hour (905), the queue-managing system (102) can send the person advertisement messages concerning involved experiences, such as sit-down restaurants, car dealerships, etc. The person would have sufficient time to go further, thus the advertisement message may cover a targeted interest retailer).  



As to claim 10:
Backer teaches update the itinerary upon completion of one of the plurality of virtual queues (paragraphs 0077 and 0079-0080).  

As to claim 11:
Backer teaches provide a notification to the user of the user's position in one of the plurality of virtual queues (paragraphs 0063-0064).  

As to claim 12:
Backer teaches remove the user from one of the plurality of virtual queues responsive to: the user reaching the front of the one of the plurality of virtual queues; and a threshold period of time passing before the user arrives at a physical location associated with the one of the plurality of virtual queues (paragraphs 0137-0138).  

As to claim 13:
Backer teaches update the itinerary based on changes associated with a different user to one of the plurality of virtual queues (paragraphs 0067 and 0077).  

As to claim 14:
Backer teaches provide one of the plurality of virtual queues to a computing device at an associated one of the physical locations (paragraphs 0015 and 0060).  
 

As to claim 15:
The rejection of claim 9 above is incorporated herein in full.  Additionally, Backer teaches suggest an additional physical location to add to the itinerary based on the physical locations in the plurality of virtual queues, the created itinerary, and a location of the user; and provide a notification to the user regarding the itinerary (paragraphs 0104-0106: the queue-managing system (102) can automatically and periodically send advertisement messages to an individual-end device (104) according to a set of rules for a person already in a queue. The set of rules can be defined such that the advertisement messages depend on the end device user's estimated wait time as shown in FIG. 9. For example, when a person has an estimated wait time less of than 15 minutes (901), the person may not be interested in activities of extended duration such as sitting down for a meal. In such case, the queue-managing system (102) can send advertisement messages, for example, regarding a quick coffee or refreshment. The advertisement messages can advertise for retail stores in the nearby vicinity that a customer can quickly attend and return within the estimated wait time. Ads can also take into account the previous history of the user and what establishments he/she has queued for, as well as the location corresponding to their phone number, the frequency of visits to each establishment, the time since their last visit, and more…When a person has an estimated wait time of approximately 30 minutes (903), for example, the person may be able to sit down for services for a short while. The queue-managing system (102) may send advertisement message about fast-food restaurants, light rails, etc. The person may be able to drive, but the driving time/distance should be short (e.g., less than 5-minute drive)… When a person has an estimated wait time that can exceed, for example, more than one hour (905), the queue-managing system (102) can send the person advertisement messages concerning involved experiences, such as sit-down restaurants, car dealerships, etc. The person would have sufficient time to go further, thus the advertisement message may cover a targeted interest retailer; paragraph 0117: By keeping track of the actual times and lengths of appointments, the dynamic reservation system can maximize throughput while minimizing wait times by notifying users when they are actually likely to be served rather than using fixed-length fixed-time appointments).  

As to claim 16:
Backer teaches the notification comprises a notification of a change in the itinerary (paragraph 0092).  

As to claim 17:
Backer teaches the notification comprises a notification of a change in the estimated wait time of one of the plurality of virtual queues  (paragraphs 0079-0081).  

As to claim 18:
Backer teaches the notification comprises a notification of a position of the user in one of the plurality of virtual queues  (paragraphs 0063-0064).  

As to claim 19:
Backer teaches the notification comprises a notification of a window of time before the user is removed from the queue  (paragraph 0078).  


As to claim 20:
Backer teaches create and display a map of the itinerary  (paragraph 0121).  

Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199